Judgment, Supreme Court, New York County (Carol Huff, J.), entered January 30, 2001, which denied the petition and dismissed the proceeding brought pursuant to CPLR article 78 to annul respondent Water Board’s determination, dated February 9, 2000, denying petitioner’s application for a reduction of charges for water consumption, unanimously affirmed, without costs.
The record supports respondents’ finding that one of the petitioner’s meters did not give accurate readings between January 1994 and April 1996 and, therefore, respondents’ decision to bill petitioner based on estimated consumption using representative average daily flows was rationally based and was not arbitrary and capricious and, accordingly, may not be judicially disturbed (see, Matter of Pell v Board of Educ., 34 NY2d 222, 230-232; Matter of Kenton Assoc. v Division of Hous. & Community Renewal, 225 AD2d 349). Nor do there exist grounds to disturb the challenged water charges based on the time periods used by respondents to calculate petitioner’s average daily flows, since there was a rational basis for respondents’ selection of the disputed time periods, accurate actual readings on both of petitioner’s meters having been obtained by respondents for those periods. Concur — Tom, J.P., Sullivan, Rosenberger, Wallach and Buckley, JJ.